Citation Nr: 0710836	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound.

2.  Entitlement to service connection for left total knee 
arthroplasty.

3.  Entitlement to service connection for right total knee 
arthroplasty.

4.  Entitlement to service connection for right elbow 
arthritis.	


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  He served in the Republic of Vietnam and was awarded 
the Combat Infantryman Badge, among other decorations. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In the May 2003 rating decision, service connection was 
denied for a left total knee arthroplasty and arthritis of 
the right knee and right elbow.  Special monthly pension 
based on the need for regular aid and attendance or being 
housebound was also denied.  The veteran perfected an appeal 
as to these denials.  Subsequent medical evidence reflects 
that the veteran has undergone a total right knee 
arthroplasty with revisions.  Therefore, the issues are as 
stated on the title page.

In June 2004, the Board remanded these claims for further 
development.  A supplemental statement of the case (SSOC) was 
issued in July 2006 by the VA Appeals Management Center (AMC) 
which continued the denials of the claims.  The claim is once 
again before the Board.

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical and other evidence of record does not reveal 
that the veteran is permanently bedridden or so helpless that 
he is unable to perform self-care tasks or protect himself 
from the hazards incident to his daily environment without 
care or assistance of another person on a regular basis.

2.  The veteran does not have a single disability currently 
ratable at 100 percent disabling.

3.  The medical and other evidence of record does not reveal 
that the veteran is substantially confined to his dwelling or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or being housebound are not 
met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to special monthly pension 
based on the need for regular aid and attendance, or on the 
account of housebound status.  As is discussed elsewhere in 
this decision, the remaining issues on appeal are being 
remanded for additional development.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2004, the Board remanded this claim for the VA AMC to 
obtain workers' compensation records, Social Security 
Administration (SSA) records, and private treatment records 
(specifically, records from Dr. G.J. and Mercy Hospital), and 
to schedule the veteran for a VA examination.  Workers' 
compensation records and SSA records were obtained in May 
2006 and July 2004, respectively.  In May 2005, records from 
Dr. G.J. were obtained.  The veteran did not authorize the 
release of records from Mercy Hospital.  The veteran 
underwent a VA examination in October 2005, a report of which 
has been associated with the veteran's claim file.  

Therefore, the Board finds that the AMC has complied with the 
directives of the June 2004 remand to the extent possible.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2004, whereby the veteran were advised of the provisions 
relating to the VCAA.  Specifically, in the June 2004 VCAA 
letter, the veteran was advised of what the evidence must 
show to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, or on the 
account of housebound status.  The veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  He was specifically advised in that VCAA letter 
to inform VA of medical evidence pertaining to his claimed 
disabilities.  

In the June 2004 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the AMC specifically told the veteran to 
submit "any evidence in your possession that pertains to 
your claim."  The June 2004 VCAA letter, page 2.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim of entitlement to special monthly pension 
adjudicated by the RO in May 2003, prior to the June 2004 
VCAA letter.  That claim was, however, readjudicated 
following the issuance of the VCAA letter in June 2004, after 
which the veteran was allowed the opportunity to present 
evidence and argument in response.  See the SSOC issued in 
July 2006.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim because it is a special monthly pension benefits claim.  
The RO and the AMC have addressed element (4), degree of 
disability.  The RO and AMC have not addressed element (5), 
effective date.  However, because the Board concludes below 
that the preponderance of the evidence is against the claim 
for special monthly pension benefits, any questions as to the 
appropriate effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
As has been discussed above, the Board remanded this issue in 
June 2004, and additional evidence was subsequently obtained.   

The evidence of record includes private medical records, 
workers' compensation records, SSA records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained, to 
the extent possible.

As was noted in the Stegall discussion above, the VA AMC 
requested in the June 2004 VCAA that the veteran authorize 
the release of records from Mercy Hospital.  However, the 
veteran has not authorized the release of records for that 
medical provider.  [Some records from Mercy Hospital were in 
fact obtained via Dr. J.G. and workers' compensation 
records.]

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.
To the extent that such records are pertinent to his claim 
and are still not in the record, their absence is entirely 
the responsibility of the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has retained the services of a 
representative, who has provided argument on his behalf.  The 
veteran has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Pertinent law and regulations

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound, an increased rate of pension 
is payable.  See 38 U.S.C.A. 1521(d),(e) (West 2002); 38 
C.F.R. § 3.351(a)(1) (2006).

Need for regular aid and attendance

Pension benefits are payable at a higher rate if a veteran 
requires the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(b),(c) (2006).

Under 38 C.F.R. § 3.351(b) (2006), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2006).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  See 38 C.F.R. § 3.352(a) (2006); see 
also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
Court noted: (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222 
(1996).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  38 C.F.R. § 3.352(a).

Housebound status

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if the veteran is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1521(e), 
38 C.F.R. § 3.351(d). 

Special monthly pension is payable at a specified rate if the 
veteran has one permanent disability rated as 100 percent 
disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The claimant will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

Analysis

The veteran in essence contends that his disabilities, 
principally his bilateral knee disabilities and right elbow 
disability, have rendered him in constant need of aid and 
attendance and/or rendered him housebound.

Aid and attendance

The law and regulations pertaining to special monthly pension 
based upon the need for regular aid and attendance have been 
set forth above.  There are three general criteria for 
establishing the need for aid and attendance: (1) whether the 
claimant is blind or is nearly blind; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) the evidence establishes a factual need for aid and 
attendance.  See 38 C.F.R. § 3.351.

The first two criteria are not applicable to this case.  The 
veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.

In his July 2002 claim, the veteran asserted that he recently 
had home-based care as follow-up from surgeries.  While the 
veteran may have needed the regular aid and attendance after 
a knee surgery prior to filing his claim in July 2002, the 
question in this claim is whether he needs the regular aid 
and attendance of another. As described below, the evidence 
of record so not suggest that such is the case.  

The competent medical evidence shows that the veteran is not 
permanently bedridden.  Indeed, the veteran has not contended 
that his disabilities render him permanently bedridden.  As 
for the medical evidence, an August 2003 VA examiner noted 
that the veteran was not permanently bedridden.  There is no 
competent medical evidence showing that he has become 
permanently bedridden since the August 2003 VA examination.

Turning to the need for aid and attendance of another, the 
report of the August 2003 VA examination reflects that the 
veteran did not require a visiting nurse, attendant, or aide.  
The examiner noted that the veteran can protect himself from 
the hazards and dangers of his daily environment and that he 
is able to perform simple daily activities by himself.  The 
examiner added that the veteran could not do vacuum cleaning 
but that he could mow his lawn with a lawn mower.  The report 
of the August 2003 VA examination clearly shows hat the 
veteran does not need the regular aid and attendance of 
another, and there is no competent medical evidence showing a 
change in the veteran's ability to take care of himself since 
the August 2003 VA examination.

In short, the veteran's claim is not supported by any 
competent medical evidence demonstrating that he is in fact 
currently disabled due to his various medical disabilities to 
the extent that he requires the regular aid and assistance of 
another person.  There is no objective evidence that the 
veteran is so helpless that he cannot dress or undress 
himself, attend to the needs of personal hygiene, feed 
himself, or the like.  He has not provided or identified any 
such evidence.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Housebound status

As has been described in the law and regulations section 
above, special monthly pension is payable at a specified rate 
if the veteran has one permanent disability rated as 100 
percent disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The veteran will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises.  See 38 
C.F.R. § 3.351(d).

The May 2003 rating decision reflects that the RO rated the 
veteran's disabilities as the following: malaria, 
noncompensable (zero percent disabling); arthritis of the 
right elbow and right knee, 20 percent disabling; left total 
knee arthroplasty, 30 percent disabling; hypertension, 10 
percent disabling; and duodenal ulcer, noncompensable (zero 
percent disabling).  

The Board notes that a statement signed by Dr. G.J. that was 
received in July 2003 reflects a diagnosis of spinal stenosis 
and that medical records show that the veteran has undergone 
a right total knee arthroplasty with a subsequent revision.  
An October 2003 private treatment record reflects that a 
magnetic resonating imaging (MRI) scan of the lumbar spine 
showed no significant disc herniation, bulging discs at L4-L5 
and L5-S1 with facet arthrosis, and "most probable" mild 
stenosis.  The report of the August 2003 examination reveals 
the presence of a few varicose veins bilaterally.  Therefore, 
the veteran's disabilities now also include a right total 
knee arthroplasty, a lumbar spine disability, and varicose 
veins.

With respect to the veteran's disabilities, there is no 
disability currently ratable at 100 percent by the RO, and 
the veteran does not appear to contend otherwise.  However, 
the bilateral knee disabilities, the lumbar spine disability, 
and the varicose veins could theoretically be rated as 100 
percent disabling.  The Board has therefore given thought as 
to whether a 100 percent rating could be assigned for any of 
these disabilities.  Although the RO did not rate the lumbar 
spine disability or the varicose veins, the veteran is not 
prejudiced by the Board's consideration of whether a 100 
percent rating could be assigned for either of those 
disabilities because the veteran has been afforded the 
opportunity to present medical evidence regarding those 
disabilities and he has not alleged those disabilities are 
anywhere near 100 percent disabling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A 100 percent disability may be assigned for a prosthetic 
replacement of a knee joint for one year following 
implantation of the prosthesis.  With respect to the left 
knee disability, the last revision of a left total knee 
arthroplasty was done in March 2001.  More than a year has 
passed since March 2001.  Similarly, the last revision of a 
right total knee arthroplasty was done in February 2005.  
More than a year has passed since February 2005.  Under there 
circumstances, a 100 percent rating may not now be assigned 
for either knee disability.

With respect to the lumbar spine disability, under the old 
and current criteria in the VA schedule for rating 
disabilities, a 100 percent disability rating may be assigned 
if there is unfavorable ankylosis (complete bony fixation) of 
the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Such pathology is not identified or even suggested 
in any of the medical evidence of record.  Under the former 
schedular criteria, a 100 percent disability rating could be 
assigned if there has been a vertebral fracture that is 
manifested by cord involvement, by the need to be bedridden, 
or by the need to wear long leg braces.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2002); see also Turco, 9 Vet. 
App. at 225.  A vertebral fracture, much less one that is 
manifested by cord involvement, the need to be bedridden, or 
by the need to wear long leg braces, has not been identified 
or suggested in the evidence of record.

As to the bilateral varicose veins, a 100 percent disability 
rating may be assigned with the following findings attributed 
to the effects of the varicose veins: massive board-like 
edema with constant pain at rest.  Such pathology is not 
identified or even suggested in any of the medical evidence 
of record.  As noted above, the August 2003 VA examiner noted 
the presence of only a few varicose veins bilaterally, with 
no significant symptomatology reported.

Moreover, the objective evidence does not demonstrate that 
the veteran is currently housebound, that is, he is not 
substantially confined to his home or the immediate premises.  
The August 2003 VA examiner noted that the veteran goes out 
of his house once or twice a week on average and that he can 
drive his car.  There is no competent medical evidence 
showing a change in the veteran's ability to leave his home 
since the August 2003 VA examination.

In short, as with the matter of the need for the regular aid 
and attendance of another person, the evidence of record does 
not indicate that the veteran's disabilities are ratable at 
the 100 percent plus sixty percent level, or that he is in 
fact housebound. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is not entitled to a special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  In so concluding, the Board 
in no way wishes to minimize the veteran's disabilities, 
which are significant.  However, for reasons stated, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to special monthly pension based on a need for 
regular aid and attendance or being housebound is denied.






	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to service connection for left total knee 
arthroplasty.

3.  Entitlement to service connection for right total knee 
arthroplasty.

4.  Entitlement to service connection for right elbow 
arthritis.	

For reasons expressed immediately below, the Board believes 
that the remaining issues must be remanded for further 
evidentiary development.

Reason for remand

Medical opinion

In a July 2004 statement, the veteran alleged that his 
disabilities were caused by exposure to Agent Orange.  
Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

In light of the current diagnoses of bilateral knee 
disabilities and degenerative arthritis of the right elbow, 
and evidence showing in-service exposure to herbicides, the 
Board believes that a medical nexus opinion addressing this 
theory of entitlement is necessary.



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for review of the 
file by the doctor who conducted the 
October 2005 VA examination.  The 
reviewer should provide an opinion as to 
whether the veteran's bilateral knee 
disabilities and degenerative arthritis 
of the right elbow are as least as likely 
as not related to his presumed exposure 
to herbicides in service.  If the 
physician who conducted the October 2005 
VA examination is unavailable, the 
veteran's claims folder should be made 
reviewed by a physician with appropriate 
expertise to render the above-mentioned 
opinion.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a SSOC should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
In this connection, the Board observes that in a July 2004 
statement, the veteran intimated that a medical professional 
had related his arthritis to exposure to Agent Orange.  The 
veteran is encouraged to submit a statement from that person, 
or any other medical opinion in his favor.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp.2006).    



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


